HAWKINS, J.
Conviction was under article 500, Vernon’s.P. C., charging appellant with beeping a ‘Tiawdyhouse.” Punishment *227was assessed at a fine of $200 and 20 days in jail.
No statement of facts or bills of exception are brought forward. The motion for new trial ratees only the question of the sufficiency of the evidence, and in its absence presents nothing for review. The proceedings appear regular, and in the condition of the record all things' must be presumed as to the correctness of the judgment.
The judgment of the trial court is affirmed.

(gc5?For other cases see same topic and KEY-NUMBER in ali Key-Numbered Digests and Indexes